Citation Nr: 0818694	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation due to the 
need for aid and attendance.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.  The rating decision 
also denied entitlement to specially adapted housing.  In her 
January 2003 notice of disagreement, the veteran specified 
her intent to appeal only the aid and attendance and the 
adaptive automotive decisions.  The January 2004 statement of 
the case addressed all issues on the January 2002 rating.  
The veteran's letter accepted in lieu of a VA Form 9, 
Substantive Appeal, however, continued to mention only the 
aid and attendance and the adaptive automotive decisions.  
Therefore, the specially adapted housing claim is considered 
not on appeal. 

In a letter dated April 18, 2008, the veteran raises a claim 
for service connection for fibromyalgia.  This claim is 
referred to the agency of original jurisdiction for 
appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service-connected disability, 
systemic lupus erythematosus (SLE), is of such severity as to 
require her to have the aid and attendance of another to 
protect her from the hazards or dangers incident to her daily 
environment.  During the course of her appeal, in May 2003, 
the Social Security Administration (SSA) granted the veteran 
disability benefits solely based on her SLE.  While the SSA 
decision granting benefits is of record, the accompanying 
medical evidence is not.  As this evidence likely addresses 
the ability of the veteran to attend to her daily activities, 
it is directly relevant to the claims on appeal.  Thus, VA 
has a duty to acquire not only a copy of the decision 
granting SSA disability benefits, but also the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances 
presented here, the veteran's SSA medical records must be 
requested. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the Social Security Administration 
for the purpose of obtaining a copy of the 
decision and all medical records relied upon in 
conjunction with the veteran's successful claim 
for SSA benefits.  The administrative law judge 
decision granting benefits was dated in May 
2003.  Any attempts to obtain records, which 
are ultimately unsuccessful, should be 
documented in the claims folder.

2.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



